Title: To Alexander Hamilton from Fisher Ames, 26 August 1800
From: Ames, Fisher
To: Hamilton, Alexander



Dedham [Massachusetts] August 26th, 1800
Dear Sir

I have communicated your letter, by Mr Coolidge, to Mr Cabot and two or three friends I have desired him and he has promised to write to you on the subject. Since it’s reception I have had a long profoundly sensible and interesting letter from Mr Wolcot. The same friends have also considered that, and we all agree in the result.
We understand that at the close of the late session the Feds. consulted on the measures proper to be taken by the friends of order and true liberty to keep the Chair from being occupied by an enemy of both. This was the principal object to which all inferior considerations must be made to yield. It was known and allowed that Mr A has conducted strangely and unaccountably, and that his re election wd. be very inauspicious to the U. S. But great as that evil appeared, it was thought indispensibly necessary to run the risk of it, and to agree fairly to vote for him and General P. Because chance might exclude the former, and because any other arrangement would, by dividing the party, inevitably exclude both and absolutely secure the success of Mr Jefferson. and because also many, perhaps most of the Federalists, will believe it is better to have him—Mr A—again than Mr Jefferson. The question being not What opinion we must have of the candidates but what conduct we are to pursue. I do not see cause to arraign the policy of the result of that meeting.
For in the first place, it is manifestly impossible to get votes enough for Gen P. to prevent the choice of Mr. Jefferson, in case he should be supported in open hostility to Mr A. The 16 votes of this state and 4 of Rh Island may be counted as adhering in all events to Mr A. Then why should we ground any plan of conduct on a known impracticability of it’s execution. By taking that course of open hostility, generous as it may seem, we are at issue with all the Feds who would not join us, and whose vexation & despair would ascribe the certain ill success of the party to us and not to the Jacobins They would say we make Mr J. President and the vindictive frien⟨ds of⟩ Mr A wd. join in the accusation. The fed⟨eralists⟩ would be defeated which is bad, and disjointed and enraged against one another which wd. be worse. Now it seems to me that the great object of duty and prudence is to keep the party strong by it’s union and spirit. For I see almost no chance of preventing the election of Mr Jefferson. Pensylvania will be managed eventually by Govr. McKean and Govr. Dallas to throw it’s whole weight into that scale. The question is not I fear how we shall fight, but how we and all Federalists shall fall—that we may fall like Anteus the stronger for our fall.
It is I confess awkward and embarrassing to act under the constraints that we do. But sincerity will do much to extricate us. Where is the inconsistency of Saying: President A. has not our approbation of some of his measures nor do we desire his reelection—But many Federalists do, and the only chance to prevent the triumph of the Jacobins is to unite and vote according to the compromise made at Philadelphia for the two candidates. That this gives an equal chance and a better than we would freely give to one of them. But strong as our objections are, and strongly as we could and are willing to urge them to the public we refrain, because the effect of urging them would be to split the Federalists and Absolutely to ensure Mr. Jefferson’s success. That however if the rancorous and absurd attacks of Mr A’s personal friends and the meditated intrigues with our legislature should make it necessary, we shall not fail to prevent the effect of that compromise which they thus abuse and turn against the avowed design of those who made it—and that we shall not sit still but resort to such measures as they will render necessary That this compromise not only exhibits the condescension and pliancy of Mr A’s opposers but is the only good basis of the success of either Mr A’s or Genl P’s friends in the event—as it engages before hand for the acquiescence of the disappointed part of the Federalists and also as it is the only step that can unite them to oppose this Election of a Jacobin, and in that sad event that can keep them united as a party, without whose union oppression and revolution will ensue.
Where is the absurdity or inconsistency of this language? It is besides that which we have held for some time and it is difficult now to change it.
I am therefore clear that you ought not with your name, nor if practicable in any way that will be traced to you, to execute your purpose of exposing the reasons for a change of the executive. But a strong appeal to the sense and principles of the real Federalists would not, or need not, contradict or discredit the language above stated. I have tried to compress as much as I can into one sheet. But I have much more I wish to suggest to you. I have no occasion to say how highly I respect your judgment, but I exceedingly desire to discuss with you the point of the changes which the Jacobins may force the nation to make in the plan of the Govt.
Yrs truly

Fisher Ames

